401 F.2d 182
BAILEY'S BAKERY, LTD., Appellant,v.CONTINENTAL BAKING COMPANY and Love's Biscuit and Bread Co., Inc., Appellees.
No. 21163.
United States Court of Appeals Ninth Circuit.
October 17, 1968.
Certiorari Denied February 24, 1969.

See 89 S. Ct. 874.
Appeal from the United States District Court for the District of Hawaii; Martin Pence, Judge. See also D.C., 235 F. Supp. 705.
Maxwell Keith (argued), Harold Tomin, San Francisco, Cal., Kashiwa & Kashiwa, Honolulu, Hawaii, for appellant.
John H. Schafer (argued), of Covington & Burling, Robert J. Muth, Washington, D. C., Roy M. Anderson, Rye, N. Y., Smith, Wild, Beebe & Cades, Honolulu, Hawaii, for appellees.
Before BROWNING and ELY, Circuit Judges, and*VON DER HEYDT, District Judge.
PER CURIAM:


1
This is a private action for treble damages under the Clayton Act and the Sherman Act. The case was tried before a jury, which returned verdicts in favor of appellees.


2
Appellant urges numerous assignments of error, some 135 in all, a small number of which were actively pursued. We have examined the record and the briefs of the parties. Considering the record as a whole, we conclude that there was insufficient evidence that any loss which appellant sustained proximately resulted from illegal activity on the part of the appellees to justify submission of this issue to the jury.


3
The judgment is affirmed.



Notes:


*
 Honorable James A. von der Heydt, United States District Judge, Anchorage, Alaska, sitting by designation